
	

114 HR 3265 IH: Student Financial Aid Simplification Act
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3265
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2015
			Mr. Welch introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To simplify the process for determining the need and eligibility of students for financial
			 assistance under the Higher Education Act of 1965, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Student Financial Aid Simplification Act. 2.FAFSA SimplificationSection 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking The Secretary and inserting Subject to subsection (i), the Secretary; and
 (B)in paragraph (6), by striking The need and inserting Subject to subsection (i), the need; and (2)by adding at the end the following new subsection:
				
					(i)FAFSA Simplification
 (1)In generalBeginning academic year 2017–2018 and notwithstanding subsection (a)(6) or any other provision of this section, with respect to a student who is a taxpayer or a dependent of a taxpayer and who does not meet the requirements of subsection (b) or (c) of section 479, the need and eligibility of such student for financial assistance under parts A through E (other than subpart 4 of part A) may be determined only by—
 (A)authorizing the Secretary to obtain from the Internal Revenue Service income data, and other taxpayer data needed to compute an expected family contribution for the student, from two years prior to the student’s planned enrollment date; and
 (B)submitting to the Secretary the supplemental information described in paragraph (3). (2)Authorization under the IRC and distribution of dataReturns and return information (as defined in section 6103 of the Internal Revenue Code of 1986) may be obtained under paragraph (1)(A) only to the extent authorized by section 6103(l)(23) of such Code, except that institutions of higher education and States shall receive, without charge, such information from the Secretary for the purposes of processing loan applications and determining need and eligibility for institutional and State financial aid awards.
 (3)Supplemental informationEach student described in paragraph (1) who is applying for financial assistance under parts A through E (other than under subpart 4 of part A) shall submit to the Secretary at such time and in such manner as required by the Secretary, any information that is needed to determine the student’s need and eligibility for such financial assistance or to administer the programs under this title, but that is not available from the Internal Revenue Service to the extent authorized by section 6103(l)(23) of the Internal Revenue Code of 1986, including information with respect to the student’s—
 (A)citizenship or permanent residency status; (B)dependency status;
 (C)registration for selective service; (D)State and length of legal residence;
 (E)family members, including the total number and the number in postsecondary education; (F)secondary school completion status;
 (G)completion of a first bachelor’s degree; (H)email address; and
 (I)institution or institutions of higher education in which the student is enrolled or to which the student is applying for admission.
							(4)Regulations
 (A)In generalThe Secretary shall prescribe such regulations as may be necessary to carry out this subsection. (B)Inapplicability of rulemaking requirementsSections 482(c) and 492 shall not apply to the regulations required by this paragraph..
 3.Amendments to Internal Revenue Code of 1986Section 6103(l) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
			
				(23)Disclosure of return information to determine need and eligibility of student for Federal student
			 financial aid
 (A)In generalThe Secretary may, upon written request from the Secretary of Education, disclose to officers and employees of the Department of Education return information with respect to a taxpayer or a dependent of a taxpayer who may be eligible for Federal student financial aid and whose need and eligibility for such aid is based in whole or in part on the taxpayer’s income or the income of the parents of the dependent. Such return information shall be limited to—
 (i)taxpayer identity information with respect to such taxpayer; (ii)the filing status of such taxpayer;
 (iii)the adjusted gross income of such taxpayer; and (iv)any other data of such taxpayer necessary to determine the expected family contribution (within the meaning of part F of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087kk et seq.)) of such taxpayer or the dependent of such taxpayer, as applicable.
 (B)Restriction on use of disclosed informationReturn information disclosed under subparagraph (A) may be used by officers and employees of the Department of Education only for the purposes of, and to the extent necessary in, processing the student loan application, and establishing need and eligibility for Federal student financial aid, of a taxpayer or a dependent of a taxpayer.
 (C)Federal student loans and grantsFor purposes of this paragraph, the term Federal student financial aid means financial assistance under parts A through E (other than under subpart 4 of part A) of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.)..
		
